58 So.3d 319 (2011)
Theron SPEIGHTS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-3999.
District Court of Appeal of Florida, Second District.
March 16, 2011.
Rehearing Denied April 11, 2011.
Theron Speights, pro se.
ALTENBERND, Judge.
Theron Speights appeals the trial court's order that summarily denied his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Mr. Speights maintains the trial court should have conducted an evidentiary hearing on his claim that he was entitled to relief because he had recently discovered that his lawyer had received an acceptable plea offer from the State prior to trial and did not inform him of the offer. He relies on handwritten notes his lawyer allegedly wrote prior to trial on a letter that the assistant state attorney mailed to the lawyer. He attached a copy of the letter with the handwritten notes to his motion.
Mr. Speights accurately alleges that he proceeded to trial on a charge of trafficking in cocaine in August 2002. The letter on which his attorney allegedly wrote notes about the plea negotiations is dated October 31, 2002, and contains a date stamp indicating receipt by his lawyer on November 4, 2002. Mr. Speights had other felony charges that were resolved after the trial in August 2002, and it is possible that his attorney wrote the notes but they relate to his other charges. Whatever the actual facts, this "newly discovered evidence" cannot possibly relate to plea negotiations in August 2002, and the trial court properly denied this claim.
Affirmed.
CRENSHAW and BLACK, JJ., concur.